Citation Nr: 1420603	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for Meniere's disease with hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and C.L.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in January 2005.  The issue was the subject of a July 2005 Board decision which was vacated by the United States Court of Appeals for Veterans Claims (Court) in January 2007.  The Board remanded the issue to the RO in June 2007 and September 2009.  In May 2012, the appeal was once again denied by the Board and the Veteran appealed to the Court.  In November 2013, the Court vacated the May 2012 decision as it relates to the issue on appeal. 

The issue of entitlement to service connection for Meniere's disease with hearing loss and tinnitus on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1995, the RO denied the Veteran's application to reopen her claim to entitlement to service connection for preexisting Meniere's disease with hearing loss and tinnitus.  The Veteran was notified of this decision but did not file an appeal.  

2.  Certain evidence received since the December 1995 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for Meniere's disease with hearing loss and tinnitus, and raises a reasonable possibility of sustaining such claim.   


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying the Veteran's claim of service connection for Meniere's disease with hearing loss and tinnitus is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the December 1995 rating decision to reopen the claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim was initially denied by rating decision in July 1978.  The Veteran attempted to reopen her claim in November 1994.  A December 1995 rating decision denied reopening her claim because the evidence submitted was not new and material, finding that it did not address whether her preexisting Meniere's disease was aggravated during active duty service.  The Veteran was advised of this denial.  A timely notice of disagreement was not received, and new and material evidence was not received within one year.  As such, the December 1995 decision became final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the December 1995 rating decision included, service treatment records, a November 1995 audiological examination report, post-service treatment records, a November 1995 letter from Dr. Gibbens, and numerous statements from the Veteran alleging that her Meniere's disease with hearing loss and tinnitus was either incurred in or was aggravated during active duty service.  

The evidence received since the December 1995 denial includes VA medical records and private medical records, which show that the Veteran continues to receive treatment for her Meniere's disease with hearing loss and tinnitus.  Additional evidence received includes the Veteran's statements as well as her testimony, and the testimony of a witness (her ex-husband), from the January 2005 hearing.  

The Board finds that the evidence received since the December 1995 rating decision is new because it was not before agency decision-makers at that time, and is material because it directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for Meniere's disease with hearing loss and tinnitus.  Specifically, in December 1995, the claim was denied because there was no evidence that her Meniere's disease with hearing loss and tinnitus was permanently worsened beyond the normal progression of the disease as a result of her service.  However, at the January 2005 hearing, the Veteran's ex-husband testified that since the February 1978 in-service surgery to correct the symptoms associated with Meniere's disease, he noticed a decline in her ability to hear and understand spoken words.  He testified that it was his belief that the surgery did not help her, and quite possibly sped up her deterioration.  He further testified that following the surgery, in order to have a conversation with her, he had to stand in front of her and talk louder.  This evidence directly addresses the basis for the previous denial, and as such, the low threshold articulated in Shade is met.  See Shade, 24 Vet. App. at 117-18.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

De novo review of the claim is discussed in the remand below.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of his claim for a low back disability.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.


ORDER

As new and material evidence has been received regarding the claim for service connection for Meniere's disease with hearing loss and tinnitus, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision.   


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for Meniere's disease with hearing loss and tinnitus.  

As the claim of service connection for Meniere's disease with hearing loss and tinnitus is reopened, the Veteran should be schedule for a VA examination to determine the nature and etiology of her Meniere's disease with hearing loss and tinnitus.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, medical questions raised by the record needing to be addressed in this case include whether the Veteran's preexisting Meniere's disease was aggravated by her active duty service, and what effect, if any, the February 1978 surgery had such disability.  

Additionally, the record suggests the Veteran continues to receive treatment at a VA medical center (VAMC).  The most recent record of VA treatment is dated in April 2012.  Updated records of treatment may contain pertinent information and must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain copies of all relevant VA treatment records from the Cheyenne VAMC dated from April 2012 to the present.

2. The RO should schedule the Veteran for a VA examination to address the nature, extent and etiology of the Veteran's Meniere's disease with hearing loss and tinnitus.  It is imperative that the record be made available to the opinion provider for review.  Any medically indicated special tests should be accomplished.  After reviewing the record and examining the Veteran, the examiner should respond to the following:

Was there an increase in severity of the Veteran's Meniere's disease with hearing loss and tinnitus during her active duty service beyond the natural progression of that preexisting disease?  The examiner is asked to specifically comment on the effect of the February 1978 surgery on her condition and the observations made by the witness during the January 2005 Board hearing. 
		
A detailed rationale should be furnished for the opinions provided.  

3. In the interest of avoiding further remand, the RO should review the medical opinion obtained and ensure that an adequate opinion with rationale has been offered. 

4. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


